17 N.Y.3d 734 (2011)
952 N.E.2d 1055
929 N.Y.S.2d 63
2011 NY Slip Op 74286
DORIS KRIEGER et al., Appellants,
v.
McDONALD'S RESTAURANT OF NEW YORK, INC., et al., Respondents.
MICHAEL RUCKER, Appellant,
v.
McDONALD'S RESTAURANT OF NEW YORK, INC., et al., Respondents.
Motion No: 2011-284
Court of Appeals of New York.
Submitted March 14, 2011.
Decided June 2, 2011.
Judge PIGOTT taking no part.
Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the actions within the meaning of the Constitution (see Cuadrado v New York City Tr. Auth., 65 AD3d 434 [2009], lv dismissed 14 NY3d 748 [2010]).